MIDDLETON, J.
The record of this case shows that Paper Box Machine Co. sold to the Wolf Envelope Co. an envelope making machine under the following covenant—
“not to sell to any person or persons a machine of similar make or design in any portion of the territory within two hundred miles of Cleveland, Ohio.”
The Envelope Company instituted an action against the Machine Company in Cleveland Municipal Court for breach of the covenant, and recovered a substantial amount. The Machine Company is here on errer contending that said judgment should he reversed and that the covenant aforesaid is illegal and void because in restraint of Lade.
The Court of Appeals held:
1. This is not a case where a limitation is sought to be placed upon the vendee of any commodity, the restriction being entirely on the vendor.
2. The 'Machine Company under the protection of its patents had the right to gran': whatever sales agreement they wished, as it was erercising a legal right given to it by its patents.
Judgment affirmed.